DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 6-29-22 is acknowledged. Claims 1 and 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species (Species A and C-D), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at line 3, it is unclear what is intended when reciting “cellulose-based” (emphasis added) in that the claim does not define what is intended by “based” and the specification does not provide guidance to determine if a core is cellulose “based” or provide a specific definition. 
Claim 2 at line 5, it is unclear of “each cell” refers to the previously recited plurality of cells or to new cells. Clarification is respectively requested. 
Claim 2 at line 7, “the thermoplastic adhesive layers” lacks antecedent basis.
Claim 2 at line 20, “the plurality of adjacent hollow cells” lacks antecedent basis.
Claim 2 at line 19 and at line 21, the antecedent of “the skin” is not clearly defined in that claims 2 previously recites a first skin and a second skin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Preisler (US 2014/0225296 A1) in view of Witzany (DE 202011005339 U1) and Heier (US 3,814,653).
Claim 2, Preisler teaches, in the “Overview” section, a method of manufacturing panel 10 such as a load floor (i.e. decking) of a vehicle (¶12-13; ¶9 L1-5) where the method comprises the following steps: 
●heating stack 10 of (¶8 L12-13) sandwich material including first and second reinforced thermoplastic skins (i.e. covering layers of facing material such as woven or nonwoven thermoplastic material -- ¶8 L9-12), first and second sheets of reinforced thermoplastic adhesive sheets 14/18 (considered to be adhesive in that sheets 14/18 bond to the skins and core 16 [discussed below] by way of the resin of the thermoplastic of sheets 14/18 – ¶9 L3-4) and thermoplastic cellular core 16 positioned between the skins and between sheets 14/18 (¶8 L5-9; Fig1-2), core 16 having a plurality of hollow cells (honeycomb) that share boundary walls (¶7 L7-11; Fig1-2), wherein each cell is co-extensive with a space between sheets 14/18 and having an axis oriented transversely to the skins and a cross-sectional shape in a 10GIPH0159PUS4 plane orthogonal to the axis (Figs1-2), the skins and sheets 14/18 being heated to a softening temperature (¶8 L12-13). See Figures 1-2 of Preisler shown below with annotations added by the examiner:

    PNG
    media_image1.png
    553
    701
    media_image1.png
    Greyscale

●providing a compression mold 20 including upper die 24 and lower die 26, which when closed, form a mold cavity (¶10 L3 and 9-10; Fig4);
●placing stack 10 in mold 20 wherein it is necessarily seen to be placed on lower die 26 for support thereunder -- in an open position of mold 20 (Fig4; ¶3 L1-2; ¶5 L1-4; ¶6; ¶8 L12-13; ¶10 L1-3); 
●moving the dies towards each other until mold 20 is in a closed position (i.e. one of the dies moves so that the dies move towards each other) (Fig4; ¶3 L1-2; ¶5 L1-4; ¶6; ¶8 L12-13; ¶10 L1-3); and
●allowing the heated stack 10 to cool (¶11 L4-5) in the mold cavity in the closed position until inner surfaces of the skins are bonded by sheets 14/18 to top and bottom surfaces of core 16 to seal the core cells (¶9 L1-5).
Claim 2, Preisler does not teach that core 16 is cellulose-based.
Witzany teaches making a honeycomb structure for lightweight construction mold parts (abstract). Witzany teaches making stack 1 of sandwich material (Fig1) including first and second fibrous reinforced plastic sheets 5/5 and honeycomb cellulose-containing core 2 positioned between sheets 5/5 (pg3 L8-10), core 2 having a plurality of hollow cells that share boundary walls 7 (pg3 L13), wherein each cell is co-extensive with a space between sheets 5/5 and having an axis oriented transversely to sheets 5/5 and a cross-sectional shape in a10GIPH0159PUS4 plane orthogonal to the axis and wherein stack 1 is made by molding and forms part of a vehicle construction (Fig1; pg1 “Description” L5-6). Given that cellulose is the only material that makes up core 2, it is considered that core 2 is cellulose-based (i.e. made completely of cellulose or mostly of cellulose).
Preisler and Witzany are considered analogous art in that both references are related to making molded composite honeycomb structural parts having a honeycomb core with sheets on both sides.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Preisler that core 16 is, instead of thermoplastic, a cellulose-based core because Preisler and Witzany are considered analogous art in that both references are related to making molded composite honeycomb structural parts having a honeycomb core with sheets on both sides where it is obvious to replace one core with another art recognized core where both references demonstrate a thermoplastic core and a cellulose-based core are known in the art of molded structural honeycomb cores (MPEP 2144.06(II)).
Claim 2, Preisler does not teach applying pressurized gas at a first outer surface of stack 10 in the mold cavity.
However, applying gas into a compression mold when bonding a honeycomb core to outer layers is conventional and well-known in the art of such compression molding for improved adhesion of the outer layers with the honeycomb core. (Preisler desires improved adhesion – especially along the curved area shown in Figure 4 (¶10)). Heier supports the above statement – demonstrating the application of gas into a compression mold when bonding a honeycomb core to outer layers (c4 L 43-52). Heier teaches making a honeycomb structure for structural parts (c1 L13-15 and 43-48). Heier teaches making a stack of sandwich material including first skin 40, honeycomb core 43 and second skins 40 – in that order (c3 L75 to c4 L32), core 43 having a plurality of hollow cells that share boundary walls, wherein each cell is co-extensive with a space between skins 40/40 (Fig4) and having an axis oriented transversely to skins 40/40 and a cross-sectional shape in a10GIPH0159PUS4 plane orthogonal to the axis and wherein the stack is made by molding in mold 12 (c4 L2-15 and 33-42). Heier teaches applying pressurized gas at a first outer surface of the stack (i.e. against skins 40/40) in mold 12 to improve lamination (c4 L 43-52; c2 L9-12).
Preisler and Heier are considered analogous art in that both references are related to making molded composite honeycomb structural parts having a honeycomb core with sheets on both sides.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Preisler applying pressurized gas at a first outer surface of stack 10 in the mold cavity as is conventional and well-known in the art – demonstrated by Heier – for improved adhesion of the skins and sheets 14/18 to core 16 -- especially along the curved area shown in Figure 4 of Preisler.
With respect to the formation of debossments, Preisler teaches that as stack 10 cools in the compressed mold cavity -- air in the mold cavity causes the formation of debossments (¶11 L1-10). The debossments having a cross-sectional shape in a plane orthogonal to the axis which matches the cross-sectional shape of the cells (¶11 L1-10; Figs1-2 and 4), wherein a first upper surface portion of the first skin is disposed below a second upper surface portion of the first skin (i.e. shape of debossments) where the first skin is bonded to core 16 and the debossments that each extend across one of the plurality of adjacent hollow cells to which the first skin is bonded (¶11 L1-10; Fig1-2 Fig4; ¶11-13).
With respect to the claim limitation of the decking being a “marine” decking, this limitation refers to an intended use of the decking made by the claimed method and does not provide a structural feature to the decking (made by the claimed method) or a functional step of making to the claimed method. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Brewster makes a honeycomb core structural piece having debossments. Jean teaches a honeycomb core structural piece having debossments. Barlett teaches flooring in a marine vessel. Winget teaches a method and a system for making plastic cellular parts. Fricano teaches imparting non-slip properties to molded articles. Anderson blows a gas into a mold to form a shape. AbstractDE102005039837A1 adds gas to a closed device during molding of outer sheets 1 and 3 to cellular core 2. Sugawara teaches voids (i.e. debossments) in the surface layer of a honeycomb structure made during bonding. Hall introduces air into a mold (i.e. autoclave) to press and laminate a cover layer to a cellular structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745